Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation “a tip comprising a cutting feature capable of cutting tissue”. However, claim 15 (on which claim 16 is dependent on) previously recites “a cutting feature capable of cutting”. This raises the question “is applicant claiming an additional cutting feature” or is claim 16 referring to the cutting feature recited in claim 15. For this examination, the interpretation taken is that applicant referring to the same cutting feature in claim 15. Claim 20 is rejected because of dependency on claim 16.

Additionally, claim 20 recites the limitation “wherein said region of said inner tube comprises a helical slot with interlocking teeth”. It’s not clear which region is being referred to here. Is applicant referring to the flexible neck of the inner tube, the tip of the inner tube or a different region of the inner tube? For this examination, “said region” is interpreted as referring to either the flexible neck or the tip.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-11, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fortier et al (US 20100030018) hereafter known as Fortier.


Independent claims:
Regarding Claim 1:
A surgical tool [see Fig. 1 element 100] comprising:
a handle [see Fig. 1 element 300];
an outer tube [see Fig. 1 element 210 and para 149… “an elongate outer tube 210”] coupled to said handle and defining a longitudinal axis [see Fig. 1 which shows this configuration];
links  [see Fig. 8 elements  232 and 234 ] coupled together so as to be pivotable relative to each other [see para 152… “Articulating section 230 additionally includes at least two articulation links 232, 234 configured for pivotable movement relative to each other.”], wherein a proximal one of said links coupled to said outer tube [see Fig. 8 which shows the most proximal of said links  (elements 232 and 234) being coupled to the outer tube (element 210)];
an inner tube rotatably disposed in the outer tube [see Figs. 11B and Fig. 20 elements 499, 222, and 260 which make the inner tube and para 94… “The torque and resulting rotation is then transferred through the other elements of torque shaft 499 to the coupling member 222, thus rotating the end effector 260 (see FIG. 23).”], said inner tube comprising a flexible neck [see Fig. 11B element 494… para 93… “a distal torque coil 494” a coil is understood to be flexible], and a tissue working member capable of manipulating tissue [see Fig. 20 element 260], wherein said flexible neck is aligned with said links with said inner tube disposed within said outer tube [see Fig. 20 which shows the flexible neck (element 494) of the inner tube being aligned with the links (elements 232 and 234)];
a steering assembly [see element 311 and elements 240] comprising steering cables [see elements 240], and a steering unit [see element 311] coupled to the handle [see Fig. 11A which shows element 311 mounted to handle via element 331] and said steering cables [see para 113… “Since articulation cable plate 311 is attached to articulation cables”], wherein said steering unit is configured to be actuated to simultaneously tension at least one of said steering cables and slacken at least another one of said steering cables [see para 113… “As a results, articulation cable 240.sub.D tightens, while articulation cable 240.sub.C slacks.”] to cause relative pivoting of at least two of said links so as to bend or curve said flexible neck and orient said tissue working member on an axis that is offset from said longitudinal axis [see Figs. 2-3 which shows element 230 which correlates with the neck of the inner tube and the links of the outer tube to offset the tissue working member located at the most distal portion of these figures]; and
a lock assembly [see element 304 and 3000] mounted to the handle [see Fig. 10A which shows which is mounted to the handle via element 332] to move between from a bending enabled position  in which said steering cables may be tensioned or slackened with actuation of said steering unit [see para 95 “articulation lock trigger 304 can pivot with respect to housing 340 between a first or unlocked position and a second or locked position.” Pivoting is a form of moveable attachment. An unlocked position is a bending enabled position and see para 113…. “When the operator articulates handle assembly 300 upwardly with respect to elongate outer tube 210, one articulation cable 240.sub.D moves proximally while another articulation cable 240.sub.c moves distally.  As a results, articulation cable 240.sub.D tightens, while articulation cable 240.sub.C slacks.” Which discloses the steering cables being tensioned and slackened as claimed], and a locked position in which simultaneous tension is placed on said steering cables to compress said links against each other and inhibit further pivoting of said links during rotation of said inner tube within said outer tube and against side loading from the tissue  [see para 95 “articulation lock trigger 304 can pivot with respect to housing 340 between a first or unlocked position and a second or locked position.” And see para 103… “When articulation lock trigger 304 is placed in the locked position, articulation mechanism 330 (FIG. 9) fixes the position of articulation cables 240, thus precluding, or at least inhibiting, articulation of articulating section 230 relative to longitudinal axis "X." (See FIG. 2).”]

Regarding claim 9:
A surgical tool [see Fig. 1 element 100] comprising:
a handle [see Fig. 1 element 300];
an outer tube [see Fig. 1 element 210 and para 149… “an elongate outer tube 210”] coupled to said handle and defining a longitudinal axis [see Fig. 1 which shows this configuration];
links [see Fig. 8 elements 232 and 234 ] coupled together so as to be pivotable relative to each other [see para 152… “Articulating section 230 additionally includes at least two articulation links 232, 234 configured for pivotable movement relative to each other.”], wherein a proximal one of said links coupled to said outer tube [see Fig. 8 which shows the most proximal of said links  (elements 232 and 234) being coupled to the outer tube (element 210)];
an inner member disposed in the outer tube [see Figs. 11B and Fig. 20 elements 499, 222, and 260 which make the inner member (sometimes referred to as inner tube member in this office action)] and comprising a tissue working member capable of manipulating tissue [see Fig. 20 element 260];
a Steering assembly [see element 311 and elements 240] comprising steering cables [see elements 240], and a steering unit [see element 311] coupled to the handle [see Fig. 11A which shows element 311 mounted to handle via element 331] and said steering cables [see para 113… “Since articulation cable plate 311 is attached to articulation cables”], wherein said steering unit is configured to be actuated to simultaneously tension at least one of said steering cables and slacken at least another one of said steering cables [see para 113… “As a results, articulation cable 240.sub.D tightens, while articulation cable 240.sub.C slacks.”] to cause relative pivoting of at least two of said links so as to bend or curve said inner member and orient said tissue working member on an axis that is offset from said longitudinal axis [see Figs. 2-3 which shows element 230 which correlates the links to offset the tissue working member located at the most distal portion of these figures]; and
a lock assembly [see elements 304 and 3000] mounted to the handle [see Fig. 10A which shows which is mounted to the handle via element 332] to move between from a bending enabled position in which said steering cables may be tensioned or slackened with actuation of said steering unit [see para 95 “articulation lock trigger 304 can pivot with respect to housing 340 between a first or unlocked position and a second or locked position.” An unlocked position is a bending enabled position and see para 113…. “When the operator articulates handle assembly 300 upwardly with respect to elongate outer tube 210, one articulation cable 240.sub.D moves proximally while another articulation cable 240.sub.c moves distally.  As a results, articulation cable 240.sub.D tightens, while articulation cable 240.sub.C slacks.” Which discloses the steering cables being tensioned and slackened as claimed], and a locked position in which simultaneous tension is placed on said steering cables to compress said links against each other and inhibit further pivoting of said links against side loading from the tissue [see para 95 “articulation lock trigger 304 can pivot with respect to housing 340 between a first or unlocked position and a second or locked position.” And see para 103… “When articulation lock trigger 304 is placed in the locked position, articulation mechanism 330 (FIG. 9) fixes the position of articulation cables 240, thus precluding, or at least inhibiting, articulation of articulating section 230 relative to longitudinal axis "X." (See FIG. 2).”].

Regarding Claim 15:
A surgical tool [see Fig. 1 element 100] comprising:
a handle [see Fig. 1 element 300];
a shaft [see element 200] coupled to said handle and defining a longitudinal axis [see Fig. 3 which shows configuration], said shaft comprising an outer tube [see Fig. 1 element 210 and para 149… “an elongate outer tube 210”], and an inner tube rotatably disposed in the outer tube [see Figs. 11B and Fig. 20 elements 499, 222, and 260 which make the inner tube and para 94… “The torque and resulting rotation is then transferred through the other elements of torque shaft 499 to the coupling member 222, thus rotating the end effector 260 (see FIG. 23).”] and comprising a cutting feature capable of cutting tissue [see Fig. 20 element 260 and also see para 117… “End effector 1260 includes first and second shearing blades 1262, 1264 configured to mechanically or electromechanically cut tissue” which throughout the disclosure of Fortier discloses the end effector element (element 260) as being described as multiple different including one shearing blades. Element 1260 is understood to correlate with element 260. Shearing blades are at least a cutting feature], 
wherein each of said outer tube and said inner tube comprise a region configured to bend or curve [see Fig. 11B element 494… para 93… “a distal torque coil 494” a coil is understood to be configured to bend or curve];
a steering assembly [see element 311 and elements 240] comprising steering cables [see elements 240], and a steering unit [see element 311] coupled to the handle [see Fig. 11A which shows element 311 mounted to handle via element 331] and said steering cables [see para 113… “Since articulation cable plate 311 is attached to articulation cables”], wherein said steering unit is configured to be actuated to simultaneously tension at least one of said steering cables and slacken at least another one of said steering cables [see para 113… “As a results, articulation cable 240.sub.D tightens, while articulation cable 240.sub.C slacks.”] so as to bend or curve said regions to orient said cutting feature on an axis that is offset from said longitudinal axis [see Figs. 2-3 which shows element 230 which correlates with the neck of the inner tube and the links of the outer tube to offset the cutting feature located at the most distal portion of these figures]; and
a lock assembly [see element 304 and 3000] mounted to the handle [see Fig. 10A which shows which is mounted to the handle via element 332] to move between from a bending enabled position in which said steering cables may be tensioned or slackened with actuation of said steering unit [see para 95 “articulation lock trigger 304 can pivot with respect to housing 340 between a first or unlocked position and a second or locked position.” Pivoting is a form of moveable attachment. An unlocked position is a bending enabled position and see para 113…. “When the operator articulates handle assembly 300 upwardly with respect to elongate outer tube 210, one articulation cable 240.sub.D moves proximally while another articulation cable 240.sub.c moves distally.  As a results, articulation cable 240.sub.D tightens, while articulation cable 240.sub.C slacks.” Which discloses the steering cables being tensioned and slackened as claimed], and a locked position in which simultaneous tension is placed on said steering cables to inhibit further bending or curving of said regions during rotation of said inner tube within said outer tube [see para 95 “articulation lock trigger 304 can pivot with respect to housing 340 between a first or unlocked position and a second or locked position.” And see para 103… “When articulation lock trigger 304 is placed in the locked position, articulation mechanism 330 (FIG. 9) fixes the position of articulation cables 240, thus precluding, or at least inhibiting, articulation of articulating section 230 relative to longitudinal axis "X." (See FIG. 2).”]

Dependent claims:
Regarding claim 7: 
further comprising a steering wheel [see Figs. 9-10 element 303] mounted within a void space [see Fig. 10A element 374 and para 92… “First and second inner walls 370, 372 define a gap 374 (FIG. 10A) therebetween. Gap 374 is dimensioned to receive at least a portion of rotation wheel 303”] of said handle and coupled to said steering handles, [see Fig. 10A which shows this configuration with the handle being element 300]
said steering wheel configured to be rotated in one of two directions [see para 109… “For example, a clockwise rotation of rotation wheel 303 with respect to housing 340 causes end effector 260 to rotation in a clockwise direction as well.” And para 93… “The different layers of the torque coil have opposite direction winds so that the coil can be rotated in either direction without unwinding. As seen in FIG. 11C, proximal torque tube 456 includes a diamond knurl patterned section 457 at its proximal end.”] to simultaneously tension at least one of said steering cables and slacken at least another one of said steering cables [see para 113… “As a results, articulation cable 240.sub.D tightens, while articulation cable 240.sub.C slacks.”]

Regarding claims 8, 10: para 117 of Fortier [see “End effector 1260 includes first and second shearing blades 1262, 1264 configured to mechanically or electromechanically cut tissue.”] discloses the end effector (i.e. the tissue working member) as being a mechanical cutting device.

Regarding claim 11: para 94 of Fortier [see “The torque and resulting rotation is then transferred through the other elements of torque shaft 499 to the coupling member 222, thus rotating the end effector 260 (see FIG. 23).”] discloses the inner tube (elements 499, 222 and 260) being rotated. Based on the fact that torque which causes the rotation is only applied to the inner tube and not the outer tube, the inner tube is understood to rotate relative to the outer tube.

Regarding claim 14 and 19, see transition of element 230 from Figure 2 to Figure 3 of Fortier which shows curving in a direction relative to the longitudinal axis as claimed.

Regarding claim 16, wherein said inner tube comprising a flexible neck [see Fig. 11B element 494… para 93… “a distal torque coil 494” a coil is understood to be flexible], and a tip comprising a cutting feature capable of cutting tissue [see Fig. 20 element 260], wherein said flexible neck is aligned with said links with said inner tube seated within said outer tube [see Fig. 20 which shows the flexible neck (element 494) of the inner tube being aligned with the links (elements 232 and 234) of the outer tube].


Regarding claim 17, Fig. 8 and para 152 [see “Articulating section 230 additionally includes at least two articulation links 232, 234 configured for pivotable movement relative to each other.”] of Fortier discloses links elements 232 and 234 as being links coupled as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 6, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier.

Regarding claims 3, 13 and 18:
Fortier discloses the invention substantially as claimed including all the limitations of claim 1, 9 and 15 as outlined above which includes links. Also, Fortier discloses wherein each of said links is shaped to have a frame that is tube-shaped [see Fig. 13 elements 246 and 248 and para 100.. “The contoured profile of proximal surfaces 246 is configured to mate with the contoured profile of distal surfaces 248 of articulation links 232, 234.” The surfaces (i.e. the frame) are contoured in a tubular shape.] with said frames of said links have the same outer diameters as the outer diameters as said outer tube [see Fig. 8 of Fortier which shows elements 234,232 (the links) disposed in tube shape and the outer diameters of the links being equal to the outer tube (element 210). Also, Fortier discloses the links as having an inner diameter [see labelled figure below rejection to these claims. 
However, Fortier fails to disclose the inner diameters of the links are the same as the inner diameter of the outer tube. Thus, Fortier fails to disclose “said links have the same inner diameter as said outer tube”.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fortier’s links inner diameter to be equal to that of the inner diameter of the outer tube as claimed, because absent unpredictable results such a modification is mere change in size which has been deemed to be an obvious modification [see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)].

    PNG
    media_image1.png
    585
    561
    media_image1.png
    Greyscale

Regarding claim 6:
Fortier discloses the invention substantially as claimed including all the limitations of claim 1.
However, Fortier does not disclose “a steering bar that is pivotally mounted to said handle and coupled to said cables, said steering bar configured to be pivoted to simultaneously tension at least one of said steering cables and slacken at least another one of said steering cables.” Instead, Fortier discloses a steering wheel [see Figs. 9-10 element 303] to simultaneously tension at least one of said steering cables and slacken at least another one of said steering cables [see para 113… “As a results, articulation cable 240.sub.D tightens, while articulation cable 240.sub.C slacks.”].
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a steering bar that is pivotally mounted to said handle and coupled to said cables because applicant has not disclosed that a steering bar that is pivotally mounted to said handle provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Fortier’s steering wheel, and applicant’s invention, to perform equally well with either the steering wheel taught by Fortier or the claimed steering bar because both steering devices would perform the same function of tensioning and slackening the cables. Therefore, it would have been prima facie obvious to modify Fortier to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Fortier.


Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier in view of Conlon et al (US 20100131005) hereafter known as Conlon.
Fortier discloses the invention substantially as claimed including all the limitations of claims 1,9 and 11 as discussed above which includes rotating the inner tube (for claim 2) / rotating the inner member (for claim 12) relative to said outer tube.
However, Fortier fails to disclose using a powered actuator. Thus, Fortier fails to fully disclose: “a powered actuator coupled to said handle and said inner tube, said powered actuator configured to rotate said inner tube relative to said outer tube” as recited by claim 2 or “a powered actuator coupled to said handle and said inner member, said powered actuator configured to rotate said inner member relative to said outer tube” as recited by claim 12.
Conlon discloses that in the analogous art of surgical tools with end effectors [see para 1… “The present invention generally relates to methods and devices for controlling movement of a working end of a surgical device”] the inclusion of a motor (a powered actuator) in a controller (i.e. a handle) provides the advantage of reducing the amount of force a user needs to apply on the surgical device to operate a working end (i.e. which includes rotating said inner tube /inner member relative to said outer tube) [see para 3… “The controls for an endoscopic device are further complicated by the flexibility of the shaft. Generally, the control motions are all transferred through the shaft as longitudinal translations, which can interfere with the flexibility of the shaft. There is also a desire to lower the force necessary to articulate and/or actuate the working end to a level that all or a great majority of surgeons can handle.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fortier such that a powered actuator is coupled to said handle and said inner tube/ inner member to rotate said inner tube/ inner member relative to said outer tube similarly to that disclosed by Conlon as this provide the benefit of a reduced required force a user needs to apply.

Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier in view of Yoon et al (KR 2013120900A shows up on references cited as Yi both an original and translated copy have been provided) hereafter known as Yoon.

Regarding claim 4:
	Fortier discloses the invention substantially as claimed including all the limitations of claims 1 as discussed above and “a second cutout defined within said outer tube” [see Fig. 20 and para 107…. “Extension 498 is adapted to be securely received within distal end 214 of endoscopy assembly 200.” The distal end of the endoscopy is part of the outer tube. The part of element 214 that receives the extension (element 498) is at least a second cutout.] which based on the second cutout being positioned along the axis relative to the tissue working member is understood to be in axial registration with the tissue working member.
Additionally, Fortier is directed to endoscopic surgery and [see para 3… “The present disclosure relates to endoscopic surgical devices”] and throughout Fortier’s disclosure, Fortier discloses the inner tube as using multiple different tools (i.e. tissue working members) [see Fig. 7 element 260 and Fig. 32 element 1260] which are attached by a coupling member to the rest of the inner shaft and rest of the surgical tool [see Fig. 11B element 222 is coupling member of the inner shaft]. Fortier also discloses the tissue working member as being controlled by the handle through an actuation cable [see Fig. 11A element 205 and para 89… “A proximal end 250 (FIG. 10A) of actuation cable 205 is operatively connected to distal end portion 360 of movable thumb loop 301.” Elements 360 and 301 are part of the handle which controls movement the tissue working member].
However, Fortier fails to disclose “wherein said tissue working member comprises a first cutout defined within said inner tube” the second cutout being “in axial registration with said first cutout” or “wherein sharp edges of said first or second cutouts are configured to cut the tissue during rotation of said inner tube within said outer tube” as recited by claim 4. 
Yoon discloses that in the analogous art of endoscopic surgery typically multiple surgical tools are used with one of these tools being a shaver [see pg. 2 of translated copy of Yoon… “In the endoscopic surgery of the otolaryngologist, various surgical tools such as biops, forceps, shavers, suction, scissors, and the like are used.”]. Yoon also discloses a shaver with “a first cutout defined within said inner tube” and “wherein sharp edges of said first or second cutouts are configured to cut the tissue during rotation of said inner tube within said outer tube” [see labelled figure below rejection to this claim] that is controlled by an actuation cable similarly to that of Fortier [see Fig. 3 and pg. 4 of translated copy of Yoon… “First, referring to FIGS. 1 to 4, the fine grinding device according to the present invention includes a fixing part 20, a bent part 10, a shaver 30, and a power transmission means 40.” And pg. 5… “the power transmission means 40 includes a first connector 400, a wire 410, and a second connector 420.”] and that the shaver allows for fine grinding for easy removal of lesion tissue [see abstract of translated copy… “Disclosed is a curved fine grinding device capable of easily removing lesion tissue located at various angles”]
Since multiple tools are used in endoscopic surgery and shavers are a known tool to be used in this type of surgery and can provide the advantage of easily removing lesion tissue through fine grinding and since Yoon discloses a similar cable controller configuration for operating the cutting feature as Fortier, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fortier by replacing the tissue working member from the coupling member of the inner tube with a shaver (i.e. reciting “a first cutout defined within said inner tube”, “the second cutout in axial registration with first cutout” and “wherein sharp edges of said first or second cutouts are configured to cut the tissue during rotation of said inner tube within said outer tube”) similarly to that disclosed by Yoon to help remove lesions.



    PNG
    media_image2.png
    825
    504
    media_image2.png
    Greyscale





Regarding claim 20:
	Fortier discloses the invention substantially as claimed including all the limitations of claims 15-16 as discussed above.
Additionally, Fortier is directed to endoscopic surgery [see para 3… “The present disclosure relates to endoscopic surgical devices”] and throughout Fortier’s disclosure, Fortier discloses the inner tube as having multiple different tools (i.e. cutting features) [see Fig. 7 element 260 and Fig. 32 element 1260] which are attached by a coupling member to the rest of the inner shaft and rest of the surgical tool [see Fig. 11B element 222 is coupling member of the inner shaft]. Fortier also discloses the cutting feature being controlled by the handle through an actuation cable [see Fig. 11A element 205 and para 89… “A proximal end 250 (FIG. 10A) of actuation cable 205 is operatively connected to distal end portion 360 of movable thumb loop 301.” Elements 360 and 301 are part of the handle which controls movement of cutting feature.]
However, Fortier fails to disclose “wherein said region of said inner tube comprises a helical slot with interlocking teeth”.
Yoon discloses that in the analogous art of endoscopic surgery typically multiple surgical tools are used with one of these tools being a shaver [see pg. 2 of translated copy of Yoon… “In the endoscopic surgery of the otolaryngologist, various surgical tools such as biops, forceps, shavers, suction, scissors, and the like are used.”]. Yoon also discloses a shaver which includes a slot and interlocking teeth (see labelled figure below rejection to this claim. Please note that the teeth overlap the slot which is interpreted as a form of interlocking) which is controlled by an actuation cable similarly to that of Fortier [see Fig. 3 and pg. 4 of translated copy of Yoon… “First, referring to FIGS. 1 to 4, the fine grinding device according to the present invention includes a fixing part 20, a bent part 10, a shaver 30, and a power transmission means 40.” And pg. 5… “the power transmission means 40 includes a first connector 400, a wire 410, and a second connector 420.”] which allows for fine grinding to easy remove of lesion tissue [see abstract of translated copy… “Disclosed is a curved fine grinding device capable of easily removing lesion tissue located at various angles”]
Since multiple tools are used in endoscopic surgery and shavers are a known tool to be used in this type of surgery and can provide the advantage of easily removing lesion tissue through fine grinding and since Yoon discloses a similar cable controller configuration for operating the cutting feature as Fortier, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fortier by replacing the cutting feature from the coupling member of the inner tube with a shaver (i.e. which includes a slot and interlocking teeth) similarly to that disclosed by Yoon to help remove lesions.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Fortier in view of Yoon by making the slot helical because absent unpredictable results this is a mere change in shape which has been deemed to be an obvious modification [see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)]

    PNG
    media_image3.png
    825
    504
    media_image3.png
    Greyscale


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier in view of Yoon as applied to claims 1 and 4 above, and further in view of Steger et al (US 20120289946) hereafter known as Steger.
Fortier in view of Yoon discloses the invention substantially as claimed including all the limitations of claim 1 which includes links.
However, Fortier in view of Yoon fails to disclose “wherein each of said links comprise a leg seated within a slot of an adjacent one of said links so to prevent adjacent pairs of said links from moving out of engagement when subjected to the side loading”.
Steger discloses each link having a leg [see Fig. 2 element 206] and a slot [see Fig. 2 element 205] that interlock and connect pairs of links [see Fig. 2 and para 59… “The first alignment keys 206 can be connected to the alignment keys of another disk whereby the first alignment key tab 203 are inserted in the first alignment key hole 205 of another disk.”] for the purpose of keeping pairs of links in a fixed orientation (i.e. which is understood to include the prevention of adjacent pairs of said links from moving out of engagement when subjected to the side loading) [see para 58… “The first alignment keys 206 are defined as structures for connecting the first joint disk 202 with the connection member 111 of FIG. 1 in a fixed orientation”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fortier in view of Yoon so that each link includes a leg and a slot with the leg seated within a slot of an adjacent one of said links for the purpose of keeping the links in a fixed orientation which recites the prevention of pairs of links from moving out of engagement when subjected to the side loading to prevent movement of links in a desired direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792